UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2320


In re: JESSE UPCHURCH,

                    Petitioner.



                         On Petition for Writ of Habeas Corpus.


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition transferred by unpublished per curiam opinion.


Jesse Upchurch, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

      Jesse Upchurch has filed a petition for an original writ of habeas corpus

challenging his North Carolina convictions for driving while intoxicated and assault on a

law enforcement officer and seeking immediate release.        We ordinarily decline to

entertain original habeas petitions under 28 U.S.C. § 2241 (2012), and this case provides

no reason to depart from the general rule. Accordingly, in the interests of justice we

transfer the case to the United States District Court for the Eastern District of North

Carolina. See 28 U.S.C. § 2241(b); Fed. R. App. P. 22(a). We deny Upchurch’s motion

for bail without prejudice and defer the disposition of Upchurch’s motion to proceed in

forma pauperis to the district court. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                            PETITION TRANSFERRED




                                           2